147 S.E.2d 191 (1966)
266 N.C. 720
Irvin Ray QUINN and wife, Laura Quinn,
v.
Rowena THIGPEN and Viola Quinn, Guardian Ad Litem for Norma Ray Quinn, Minor, and Colon Kelly Quinn and wife, Dottie Quinn.
No. 197.
Supreme Court of North Carolina.
March 23, 1966.
*193 Russell J. Lanier, Kenansville, for plaintiffs appellees.
Henry L. Stevens, III, Kenansville, for defendant appellants.
RODMAN, Emergency Judge.
One who has a contractual right to compel another to convey is, upon the recordation of the contract, accorded the same protection as a grantee in a recorded deed. G.S. § 47-18; Chandler v. Cameron, 229 N.C. 62, 47 S.E.2d 528, 3 A.L.R. 2d 571; Winston v. Williams & McKeithan Lumber *194 Co., 227 N.C. 339, 42 S.E.2d 218; Combes v. Adams, 150 N.C. 64, 63 S.E. 186. Here, the instrument under which the minors claim was recorded prior to the contract between plaintiff and defendant Thigpen. The only question for determination is, did the separation agreements under which the minors claim create an enforceable right to vest title in an adequately described parcel of land at or prior to the father's death?
We consider first the adequacy of the description. If the description of the property which plaintiff, Irvin Ray Quinn, husband and father, acquired free of claims of his wife, is limited to the words "one White truck and Brown trailer and * * * a certain farm containing 20 acres in Limestone Township," there would be merit in the plaintiffs' contention that the contract would not suffice to describe any property, and hence could not be specifically enforced. But these are not the only words used to describe the property to be conveyed. The parties, husband and wife, when they signed the agreements of separation expressly stated that they intended to divide their properties. The wife received, in addition to the 30 acres of woodland, household and kitchen furniture and a 1954 Plymouth automobile. The husband received a truck, trailer, trucking equipment, and the 20-acre farm. The deed bears the caption "Duplin County." The real estate is said to be in Limestone Township. It is a fair inference that the real estate is in Limestone Township in Duplin County. Additionally, the parties stipulated: "(T)he lands set forth and referred to in the complaint are the same and identical lands set forth and described in a deed from Dunnie Lanier to Irvin Quinn, dated January 12, 1937, and recorded in Book 394, at page 228 * * * which is the only real property owned by said Irvin Ray Quinn in Limestone Township, Duplin County, North Carolina, on the date of said deeds of separation, namely, the 22nd day of August, 1955; the 30th day of March 1956; and the 6th day of November, 1957."
Since husband and wife were dividing all of their properties and they owned only one 20-acre farm in Limestone Township, the description given in the separation agreements was sufficient to permit location by parol. The description is sufficient for a binding contract to convey. North Carolina Self Help Corporation v. Brinkley, 215 N.C. 615, 2 S.E.2d 889, and cases there cited; Lane v. Coe, 262 N.C. 8, 136 S.E.2d 269, and cases there cited.
The parties have stipulated that the lands described in the contract between plaintiff Irvin Ray Quinn and defendant Thigpen is the identical 20 acres described in the separation agreements. That stipulation is binding. Burkhead v. Farlow, 266 N.C. 595, 146 S.E.2d 802.
The only question left for determination is: Did the separation agreements contain a provision binding on the father to vest title to the 20-acre farm in his children, minor defendants?
The separation agreements do not purport to convey an estate in remainder to the minor children, but they do impose a contractual obligation on the father to vest a fee simple title in his children at or prior to his death. If this contract had been made between father and child, there could be no doubt about the right of a child, a party to the contract, to enforce a conveyance at the time it was agreed title should vest. Clark v. Butts, 240 N.C. 709, 83 S.E.2d 885; Chambers v. Byers, 214 N.C. 373, 199 S.E. 398; Fawcett v. Fawcett, 191 N.C. 679, 132 S.E. 796.
The separation agreements by express language make the children beneficiaries of those contracts. As such, they have vested rights and can maintain an action for a declaration of those rights. Potter v. Carolina Water Co., 253 N.C. 112, 116 S.E.2d 374; Brown v. Bowers Construction Co., 236 N.C. 462, 73 S.E.2d 147; Chambers v. Byers, supra; Annotations: 2 A.L.R. 1193, 33 A.L.R. 739, 73 A.L.R. 1395; 17A C.J.S. Contracts § 519(3). The equitable *195 right which the minor defendants have to require, at the time agreed upon, specific performance of their father's contract to vest title in them relieves the defendant Thigpen from any obligation to purchase.
Reversed.
MOORE, J., not sitting.